Contrary to the IAS Court, we find that the determination of respondent New York State Division of Housing and Community Renewal ("DHCR”) was not based on an error of law. Inasmuch as petitioner had entered into a court-ordered stipulation in Civil Court which entitled her to a tenancy of the *452subject apartment at a rent of $550 per month, her argument that the stipulation was invalid and must be vacated should properly have been made to Civil Court and not to DHCR (see, Matter of Matinzi v Joy, 60 NY2d 835, 836-837). Concur — Sullivan, J. P., Ellerin, Nardelli and Williams, JJ.